United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1689
Issued: January 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated June 12, 2006 in which an Office hearing representative
affirmed a schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination in this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she has
greater than an three percent permanent impairment of the right upper extremity for which she
received a schedule award.
FACTUAL HISTORY
On March 15, 2001 appellant, then a 55-year-old casual mail handler, sustained an
employment-related right elbow radial head fracture, traumatic impingement of the right
shoulder and traumatic bicep tendinitis when she tripped on stacked wood at work. She

continued working limited duty until February 28, 2002 when she underwent right shoulder
acromioplasty. Appellant did not return to work and received appropriate compensation.
The Office continued to develop the claim and on August 22, 2003 referred appellant to
Dr. E. Gregory Fisher, a Board-certified orthopedic surgeon, for a second opinion evaluation.
Dr. Fisher was provided the medical record, a statement of accepted facts and a set of questions.
In a September 3, 2003 report, he noted the history of injury, his review of the record and
provided examination findings. Dr. Fisher advised that appellant’s work-related condition had
resolved, that she could perform her mail handler duties and that she needed no further medical
treatment. In an attached work capacity evaluation, he advised that appellant could work 8 hours
a day with a 50-pound lifting restriction. On October 16, 2003 appellant’s attending Boardcertified orthopedic surgeon, Dr. Keith Kenter, advised that she could return to full duty.
By letter dated October 31, 2003, the Office informed appellant that it proposed to
terminate her compensation benefits on the grounds that she had no residuals of her employment
injuries. In response, appellant submitted a November 10, 2003 treatment note in which
Dr. Kenter noted her continued complaint of right upper extremity pain. By decision dated
May 26, 2004, the Office terminated appellant’s compensation benefits on the grounds that
residuals of the employment injury had ceased. On May 28, 2004 appellant, through counsel,
requested a hearing. At the hearing, held on November 16, 2004 appellant’s attorney argued that
she had continuing residuals and requested a schedule award. Appellant thereafter submitted a
December 13, 2004 report in which Dr. Martin Fritzhand, a Board-certified urologist who
practices occupational medicine,1 advised that appellant was being followed by a “Dr. Hubbard.”
Dr. Fritzhand stated that in accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides)2
appellant had a three percent right upper extremity impairment under Figure 16-37 due to a range
of motion deficit of supination diminished to 20 degrees. He found that under Table 16-10 she
had a Grade 4 sensory impairment to the radial nerve yielding a 1.25 percent impairment and
under Table 16-11 a Grade 4 motor impairment of 8.75 percent. Dr. Fritzhand also advised that
under Figure 18-1 appellant was entitled to a 5 percent impairment for pain, for a total right
upper extremity impairment of 18 percent.
By decision dated February 22, 2005, an Office hearing representative affirmed that the
Office met its burden of proof to terminate appellant’s compensation benefits on May 26, 2004
but that Dr. Fritzhand’s report was sufficient to establish a conflict in medical evidence with
Dr. Fisher’s opinion regarding whether appellant had any continuing residuals or disability from
her accepted conditions and regarding the degree of permanent impairment. The hearing

1

Dr. Fritzhand’s letterhead notes that he is a fellow in the American Academy of Disability Evaluating
Physicians and the American Board of Independent Medical Examiners.
2

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

representative also requested that appellant provide the medical reports from Dr. Hubbard. By
letter dated March 21, 2005, appellant’s attorney informed the Office that she had never been
treated by a Dr. Hubbard.
On April 8, 2005 appellant was referred to Dr. Stephen T. Autry, Board-certified in
orthopedic surgery, for an impartial evaluation. A statement of accepted facts, the medical
record and a set of questions were provided for his review. In a report dated May 26, 2005,
Dr. Autry noted the history of injury, his review of the medical records and appellant’s
complaints of pain. Examination findings included full range of motion of the right shoulder
with subjective pain in external rotation and no right upper extremity atrophy. Motor and
sensory examinations were intact. Elbow range of motion demonstrated full pronation and
supination, flexion to 165 degrees and a lack of 10 degrees of full extension with no focal
tenderness, crepitation or other abnormality of the elbow. Dr. Autry advised that weakness
appeared to be more of a giveaway type that was not quantifiable but was approximately 4/5. He
noted diffuse tenderness over the right wrist and that she had reached maximum medical
improvement. Dr. Autry stated that, under Table 16-34 of the fifth edition of the A.M.A.,
Guides, appellant was entitled to a 1 percent right upper extremity impairment for loss of
10 degrees of extension. He advised that the best way to assess appellant’s 4/5 giveaway
weakness and subjective shoulder pain was by using section 18.3d of the A.M.A., Guides,
finding that she had a two percent whole person impairment for her residual pain. In an attached
work capacity evaluation, Dr. Autry opined that appellant could work for 8 hours a day with a
25-pound lifting restriction.
In a report dated June 27, 2005, an Office medical adviser noted review of the medical
record, including Dr. Autry’s evaluation. He found that maximum medical improvement had
been reached in January 2003 and that, based on Dr. Autry’s range of motion measurements and
recommendations, under Figure 16-34 of the A.M.A., Guides, appellant had had a 1 percent right
upper extremity impairment for the 10 degrees loss of extension. The Office medical adviser
noted that Dr. Autry found full range of motion of the right shoulder and advised that, based on
his findings of no evidence of sensory or motor loss, appellant was not entitled to an impairment
rating under Tables 16-10 and 16-11, explaining that the physician’s finding of giveaway
weakness and an inconsistent examination was interpreted as normal strength and sensation. He
agreed that appellant was entitled to an additional two percent under section 18.3d of the
A.M.A., Guides, based on an increasing burden for pain, for a total three percent right upper
extremity impairment.
By decision dated July 12, 2005, appellant was granted a schedule award for a 3 percent
impairment of the right upper extremity, for a total of 65.52 days, to run from January 1 to
March 7, 2003.3 On July 13, 2005 appellant, through her attorney, requested a hearing that was
held on March 28, 2006. At the hearing appellant’s attorney argued that Dr. Fritzhand’s
impairment rating should be credited. In a June 12, 2006 decision, an Office hearing
representative affirmed the July 12, 2005 schedule award decision.

3

The Board notes that the July 12, 2005 schedule award decision contains a typographical error stating that the
award was for 65.52 weeks.

3

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act4 and section 10.404 of
the implementing federal regulation,5 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides6 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.7
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.8
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.9 Section 16.4 provides that in evaluating abnormal
motion both active and passive motion measurements are necessary to evaluate the joint motion
under the appropriate charts and these should be added to obtain the total motion impairment.10
Section 18.3b provides that pain-related impairment should not be used if the condition can be
adequately rated under another section of the A.M.A., Guides. Office procedures provide that, if
the conventional impairment adequately encompasses the burden produced by pain, the formal
impairment rating is determined by the appropriate section of the A.M.A., Guides.11 Section
18.3d of the A.M.A., Guides, however, provides guidance on how a pain-related impairment
should be rated, noting that an award of up to three percent whole person impairment may be

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides, supra note 2.

7

See Joseph Lawrence, Jr., supra note 2; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
8

Robert V. Disalvatore, 54 ECAB 351 (2003).

9

A.M.A., Guides, supra note 2 at 433-521.

10

Id. at 451-52.

11

FECA Bulletin No. 01-05 (issued January 29, 2001).

4

granted if pain increases the burden of the employee’s condition.12 While the A.M.A., Guides,
provides for impairment to the individual member and to the whole person, the Act does not
provide for permanent impairment for the whole person.13
Section 8123(a) of the Act14 provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.15 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.16 Office procedures indicate that referral to an Office medical adviser is
appropriate when a detailed description of the impairment from a physician is obtained.17
ANALYSIS
The Board finds that this case is not in posture for decision. The Office found that a
conflict had been created regarding appellant’s degree of impairment. Dr. Fisher, who
performed a second opinion evaluation for the Office found that appellant’s employment-related
condition had resolved without residuals and Dr. Fritzhand, an attending physician, found an
18 percent right upper extremity impairment. On April 8, 2005 the Office referred appellant to
Dr. Autry for an impartial evaluation. In a report dated May 26, 2005, Dr. Autry advised that
appellant had reached maximum medical improvement. Right upper extremity examination
findings included full range of motion of the shoulder with subjective pain in external rotation
and no atrophy. Motor and sensory examinations were intact. Elbow range of motion
demonstrated full pronation and supination, flexion to 165 degrees and a lack of 10 degrees of
full extension with no focal tenderness, crepitation or other abnormality of the elbow. He
advised that under Table 16-34 of the fifth edition of the A.M.A., Guides, appellant was entitled
to a 1 percent right upper extremity impairment for the loss of 10 degrees of extension. In a
June 27, 2005 report, an Office medical adviser assessed appellant’s right upper extremity
impairment based on Dr. Autry’s physical findings and in accordance with the A.M.A., Guides
and agreed that appellant was entitled to a 1 percent right upper extremity impairment for
10 degrees loss of elbow extension. The Board, therefore, finds that, based on Dr. Autry’s
physical findings, appellant would be entitled to a one percent right upper extremity impairment
for loss of elbow extension.

12

A.M.A., Guides, supra note 2 (Errata March 2002) at 573, 588; see Richard B. Myles, 54 ECAB 379 (2003).

13

See Janae J. Triplette, 54 ECAB 792 (2003).

14

5 U.S.C. §§ 8101-8193.

15

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

16

Manuel Gill, 52 ECAB 282 (2001).

17

See Thomas J. Fragale, 55 ECAB 619 (2004). Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6 (August 2002), id.

5

Dr. Autry, however, also advised that appellant’s right upper extremity weakness
appeared to be more of a giveaway type that was not quantifiable but was approximately 4/5. He
opined that the best way to assess this weakness and her subjective shoulder pain was by using
section 18.3d of the A.M.A., Guides, concluding that she had a two percent whole person
impairment. As stated above, section 18.3b provides that pain-related impairment should not be
used if the condition can be adequately rated under another section of the A.M.A., Guides.18 The
Board finds that Dr. Autry did not adequately explain why appellant’s giveaway weakness and
pain could not be adequately rated under Chapter 16 of the A.M.A., Guides. The Board also
notes that the Act does not provide for permanent impairment of the whole person19 and
Dr. Autry awarded appellant a two percent whole person impairment under section 18.3b. When
the Office obtains an opinion from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration,
the Office must secure a supplemental report from the specialist to correct the defect in the
original report.20 The case must, therefore, be remanded to the Office to secure a supplementary
report from Dr. Autry for a further explanation as to why appellant’s right upper extremity
giveaway weakness and pain cannot be adequately assessed in accordance with Chapter 16 of the
A.M.A., Guides. After such further development as it deems necessary, the Office shall issue an
appropriate decision.21
CONCLUSION
The Board finds that this case is not in posture for decision regarding the degree of
appellant’s right upper extremity impairment.

18

A.M.A., Guides, supra note 11.

19

Janae J. Triplette, supra note 13. Table 16-3 provides a chart for converting upper extremity impairments to
the whole person. A.M.A., Guides, supra note 2 at 439.
20

See Adrienne L. Curry, 53 ECAB 750 (2002).

21

The record before the Board does not contain a final decision regarding whether appellant has any continuing
disability. The Board’s jurisdiction is limited to reviewing final decisions of the Office and extends only to those
final decisions issued within one year prior to the filing of the appeal. See Annett Louise, 54 ECAB 783 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2006 be vacated and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: January 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

